             Case 4:17-cv-05783-HSG Document 449 Filed 01/19/21 Page 1 of 2




 1 JOHN V. COGHLAN
 2 Acting Assistant Attorney General
     MICHELLE R. BENNETT
 3 Assistant Branch Director
     REBECCA M. KOPPLIN
 4 Trial Attorney (California Bar No. 313970)
     JUSTIN M. SANDBERG
 5 Senior Trial Counsel
 6 MICHAEL GERARDI
     CHRISTOPHER R. HEALY
 7 DANIEL RIESS
     Trial Attorneys
 8 United States Department of Justice
   Civil Division, Federal Programs Branch
 9
   1100 L Street NW
10 Washington, D.C. 20005
   Telephone: (202) 514-3953
11 Facsimile: (202) 616-8470
   Email: Rebecca.M.Kopplin@usdoj.gov
12 Counsel for Federal Defendants
13                       IN THE UNITED STATES DISTRICT COURT
14                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
15                                       OAKLAND DIVISION

16 STATE OF CALIFORNIA, et al.                    Case No. 4:17-cv-5783-HSG

17           Plaintiffs,                          FEDERAL DEFENDANTS’ NOTICE
                                                  OF SUPPLEMENTAL AUTHORITY
18 STATE OF OREGON
19           Plaintiff-Intervenor,

20          v.

21 ALEX M. AZAR, II, Secretary of Health
   and Human Services, et al.,
22
               Defendants,
23     and

24 THE LITTLE SISTERS OF THE POOR,
   JEANNE JUGAN RESIDENCE, et al.
25
              Defendant-Intervenors.
26
27
28 FEDERAL DEFENDANTS’ NOTICE OF
     SUPPLEMENTAL AUTHORITY - 1
             Case 4:17-cv-05783-HSG Document 449 Filed 01/19/21 Page 2 of 2




 1          Federal Defendants respectfully give notice to the Court regarding the memorandum and
 2 order granting defendants’ motion for summary judgment and denying plaintiff’s motion for
 3 summary judgment in Massachusetts v. Department of Health & Human Services. Mem. & Order
 4 (Op.), No. 17-cv-11930 (D. Mass. Jan. 15, 2021), ECF No. 139, attached hereto as Ex. A.
 5          That case involved challenges to the validity of the same Final Rules at issue here. The
 6 District of Massachusetts court concluded that the Supreme Court’s decision in Little Sisters of the
 7 Poor Saints Peter & Paul Home v. Pennsylvania, 140 S. Ct. 2367 (2020), disposed of plaintiff’s
 8 procedural challenges to the Final Rules and argument that the defendants lacked statutory
 9 authority to promulgate the Final Rules. Op. 12. Turning to the remaining claims, the District of
10 Massachusetts court rejected plaintiff’s claim that the Final Rules were arbitrary and capricious.
11 Op. 12-19. The court also rejected plaintiff’s Establishment Clause claim. Op. 19-24. Finally,
12 the court rejected plaintiff’s equal protection claim. Op. 25-29.
13
     Dated: January 19, 2021                             Respectfully submitted,
14
                                                         JOHN V. COGHLAN
15                                                       Acting Assistant Attorney General
16                                                       MICHELLE R. BENNETT
                                                         Assistant Branch Director
17
                                                         /s/ Rebecca M. Kopplin__
18                                                       Rebecca M. Kopplin,
                                                         Trial Attorney (California Bar No. 313970)
19                                                       JUSTIN M. SANDBERG
                                                         Senior Trial Counsel
20                                                       MICHAEL GERARDI
                                                         CHRISTOPHER R. HEALY
21                                                       DANIEL RIESS
                                                         Trial Attorneys
22                                                       United States Department of Justice
                                                         Civil Division, Federal Programs Branch
23                                                       1100 L Street NW
                                                         Washington, D.C. 20005
24                                                       Telephone: (202) 514-3953
                                                         Facsimile: (202) 616-470
25                                                       Email: Rebecca.M.Kopplin@usdoj.gov
26                                                       Counsel for Federal Defendants
27
28 FEDERAL DEFENDANTS’ NOTICE OF
     SUPPLEMENTAL AUTHORITY - 2
